Citation Nr: 0218518	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  99-06 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebrovascular accident secondary to in-service tobacco 
use.  

2.  Entitlement to service connection for hypertension 
secondary to in-service tobacco use.  

3.  Entitlement to a total disability rating based on 
individual unemployability.  

(The issues of entitlement to service connection for 
coronary artery disease secondary to in-service tobacco 
use and entitlement to service connection for nicotine 
dependence will be addressed in a separate decision.)


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 
1968 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  In that decision, the RO 
denied the issues of entitlement to service connection for 
residuals of a cerebrovascular accident secondary to 
in-service tobacco use, entitlement to service connection 
for hypertension secondary to in-service tobacco use, and 
entitlement to a total disability rating based on 
individual unemployability.  

The Board notes that the veteran appointed James W. 
Stanley, Jr., attorney-at-law, as his representative.  VA 
revoked Mr. Stanley's authority to represent VA claimants, 
effective from October 10, 2001.  In a letter dated 
January 29, 2002, the veteran was given notice of this 
development and advised of the options that he had with 
respect to representation.  The veteran did not respond, 
so the Board assumes that he will represent himself in 
this appeal.

The Board further notes that the veteran failed to appear 
for a requested video conference hearing on appeal 
scheduled for March 26, 2002.  As the veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is 
deemed withdrawn and the Board will continue with the 
appeal.  See 38 C.F.R. § 20.704(d) (2002).

The Board has also determined that additional development 
on the issues of entitlement to service connection for 
coronary artery disease secondary to in-service tobacco 
use and entitlement to service connection for nicotine 
dependence is necessary.  As such, the Board is 
undertaking evidentiary development with regard to these 
claims.  When the additional development is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision 
addressing these additional claims.  


FINDINGS OF FACT

1.  By a May 1, 1998, rating action, the RO, in pertinent 
part, denied service connection for residuals of a 
cerebrovascular accident secondary to in-service tobacco 
use, service connection for hypertension secondary to 
in-service tobacco use, and a total disability rating 
based on individual unemployability.  By a letter dated on 
May 5, 1998, the RO notified the veteran of this decision 
and of his procedural and appellate rights.  

2.  On February 5, 1999, the RO received a notice of 
disagreement (NOD) which included the veteran's express 
disagreement with the denial of a total disability rating 
based on individual unemployability.  

3.  On April 6, 1999, the RO issued a statement of the 
case (SOC) which addressed the issue of entitlement to a 
total disability rating based on individual 
unemployability.  In an associated cover letter, the RO 
explained to the veteran that, in order to complete his 
appeal, he needed to submit a formal appeal and that the 
instructions attached to the enclosed VA Form 9 would 
inform him of the amount of time that he would have to 
file the formal appeal.  

4.  In a statement received on July 1, 1999, the veteran's 
attorney at that time, on the veteran's behalf, expressed 
the desire to pursue a claim for a total disability rating 
based on individual unemployability.  The attorney 
attached a VA Form 9, which he had signed.  

5.  On April 16, 1999, the RO received an NOD which 
included the veteran's express disagreement with the 
denial of service connection for residuals of a 
cerebrovascular accident secondary to in-service tobacco 
use and the denial of service connection for hypertension 
secondary to in-service tobacco use.  

6.  On April 21, 1999, the RO issued an SOC which 
addressed the issues of entitlement to service connection 
for residuals of a cerebrovascular accident secondary to 
in-service tobacco use and entitlement to service 
connection for hypertension secondary to in-service 
tobacco use.  In an associated cover letter, the RO 
explained to the veteran that, in order to complete his 
appeal of these two secondary service connection claims, 
he needed to submit a formal appeal, or a request for an 
extension of time for the filing of a formal appeal, 
within 60 days from the date of the letter or within the 
remainder of the one-year period from the date of the 
letter notifying him of the decision.   

7.  In a statement received on July 1, 1999, the veteran's 
attorney at that time, on the veteran's behalf, expressed 
the desire to pursue claims for service connection for 
residuals of a cerebrovascular accident secondary to 
in-service tobacco use and for service connection for 
hypertension secondary to in-service tobacco use.  The 
attorney attached a VA Form 9, which he had signed.  


CONCLUSION OF LAW

A timely substantive appeal was not received with respect 
to the RO's May 1, 1998, denial of service connection for 
residuals of a cerebrovascular accident secondary to 
in-service tobacco use, denial of service connection for 
hypertension secondary to in-service tobacco use, and 
denial of a total disability rating based on individual 
unemployability.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 3.104, 3.105, 20.200, 20.201, 20.202, 20.302, 
20.303, 20.305, 20.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed NOD and, 
after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. §§ 7105(a), 7108 (West 
1991); 38 C.F.R. § 20.200 (2002).  An NOD must be filed 
within one year from the date of mailing of the notice of 
the determination.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
see also 38 C.F.R. § 20.201 (2002).  A substantive appeal 
must be filed within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period 
from the date of mailing of the notice of determination, 
whichever occurs later.  38 U.S.C.A. § 7105(d)(3) (West 
1991) and 38 C.F.R. §§ 20.302(b), 20.303 (2002); see also 
38 C.F.R. § 20.202 (2002).  

A substantive appeal consists of a properly completed 
VA Form 9, Appeal to Board of Veterans' Appeals, or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal 
must "either indicate that the appeal is being perfected 
as to all . . . issues or must specifically identify the 
issues appealed."  38 C.F.R. § 20.202 (2002).  In 
addition, a substantive appeal must "set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202 (2002); see also 38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  

The Board does not have jurisdiction over an issue for 
which an appeal has not been timely perfected.  See 
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993); 38 C.F.R. §§ 3.104, 3.105 (2002) (in the 
absence of a properly perfected appeal, the Board is 
without jurisdiction to determine the merits of a case); 
see also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992).  Cf.  Rowell v. 
Principi, 4 Vet. App. 9 (1993).  In short, if a claimant 
fails to file a substantive appeal in a timely manner, "he 
is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See also, YT 
v. Brown, 9 Vet.App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf.  Rowell v. Principi, 
4 Vet. App. 9 (1993).  

In computing the time limit for the filing of a 
substantive appeal, the first day of the specified period 
is excluded, and the last day is included.  38 C.F.R. 
§ 20.305(b) (2002).  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday is included in the computation.  Id.  See 
38 C.F.R. § 20.306 (2002).  A substantive appeal 
postmarked prior to expiration of the applicable time 
limit will be accepted as having been timely filed.  
38 C.F.R. § 20.305(a) (2002).  In the event that the 
postmark is not of record, VA regulations provide that the 
postmark date will be presumed to be five days prior to 
the date of receipt of the document by VA.  Id.  In 
calculating the five-day period, Saturdays, Sundays, and 
legal holidays are excluded.  Id.  

Additionally, VA regulations provide that the period for 
filing a substantive appeal may be extended for good 
cause.  38 C.F.R. § 20.303 (2002).  The request for such 
an extension must be in writing and must be made prior to 
the expiration of the time limit for filing which would 
otherwise apply.  Id.  

By a May 1, 1998, rating action in the present case, the 
RO, in pertinent part, denied service connection for 
residuals of a cerebrovascular accident secondary to 
in-service tobacco use, service connection for 
hypertension secondary to in-service tobacco use, and a 
total disability rating based on individual 
unemployability.  By a letter dated on May 5, 1998, the RO 
notified the veteran of this decision and of his 
procedural and appellate rights.  

Total Disability Rating Based On Individual 
Unemployability

On February 5, 1999, the RO received an NOD which 
contained the veteran's express disagreement with the 
denial of a total rating based on individual 
unemployability.  On April 6, 1999, the RO issued an SOC 
which addressed the issue of entitlement to a total 
disability rating based on individual unemployability.  In 
an associated cover letter, the RO explained to the 
veteran that, in order to complete his appeal, he needed 
to submit a formal appeal and that the instructions 
attached to the enclosed VA Form 9 would inform him of the 
amount of time that he would have to file the formal 
appeal.  

In a statement received on July 1, 1999, the veteran's 
attorney, on the veteran's behalf, expressed the desire to 
pursue a claim for a total disability rating based on 
individual unemployability.  The attorney attached a 
VA Form 9, which he had signed.  

Significantly, the first statement which might be 
construed as a substantive appeal regarding the denial of 
a total disability rating based on individual 
unemployability was not received until July 1, 1999, more 
than 60 days after the SOC was furnished to the veteran on 
April 6, 1999, and more than one year after the May 5, 
1998, notification of the decision.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.302(b), 20.303 
(2002).  In May 2002, the veteran was notified of this 
matter, but he failed to respond.  

In light of this sequence of events, the Board finds that 
a timely substantive appeal was not received with respect 
to the May 1, 1998, denial of a total rating based on 
individual unemployability.  The veteran's appeal must 
therefore be dismissed as untimely.  The veteran is barred 
by law from appealing the RO's May 1, 1998, denial of his 
claim for a total disability rating based on individual 
unemployability.  See Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  See also, YT v. Brown, 9 Vet. App. 195 (1996); 
Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf.  
Rowell v. Principi, 4 Vet. App. 9 (1993).  

Residuals Of A Cerebrovascular Accident Secondary To 
In-Service Tobacco Use And Hypertension Secondary To 
In-Service Tobacco Use

On April 16, 1999, the RO received an NOD which included 
the veteran's express disagreement with the denial of 
service connection for residuals of a cerebrovascular 
accident secondary to in-service tobacco use and the 
denial of service connection for hypertension secondary to 
in-service tobacco use.  On April 21, 1999, the RO issued 
an SOC which addressed the issues of entitlement to 
service connection for residuals of a cerebrovascular 
accident secondary to in-service tobacco use and 
entitlement to service connection for hypertension 
secondary to in-service tobacco use.  In an associated 
cover letter, the RO explained 

to the veteran that, in order to complete his appeal of 
these two secondary service connection claims, he needed 
to submit a formal appeal, or a request for an extension 
of time for the filing of a formal appeal, within 60 days 
from the date of the letter or within the remainder of the 
one-year period from the date of the letter notifying him 
of the decision.   

In a statement received on July 1, 1999, the veteran's 
attorney, on the veteran's behalf, expressed the desire to 
pursue claims for service connection for residuals of a 
cerebrovascular accident secondary to in-service tobacco 
use and for service connection for hypertension secondary 
to in-service tobacco use.  The attorney attached a 
VA Form 9, which he had signed.  

Significantly, the first statement which might be 
construed as a substantive appeal regarding the denials of 
service connection for residuals of a cerebrovascular 
accident secondary to in-service tobacco use and service 
connection for hypertension secondary to in-service 
tobacco use was not received until July 1, 1999, more than 
60 days after the SOC was furnished to the veteran on 
April 21, 1999, and more than one year after the May 5, 
1998, notification of the decision.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.302(b), 20.303 
(2002).  In August 2002, the veteran was notified of this 
matter, but he failed to respond.  

In light of this sequence of events, the Board finds that 
a timely substantive appeal was not received with respect 
to the May 1, 1998, denial of service connection for 
residuals of a cerebrovascular accident secondary to 
in-service tobacco use and denial of service connection 
for hypertension secondary to in-service tobacco use.  The 
veteran's appeal must therefore be dismissed as untimely.  
The veteran is barred by law from appealing the RO's 
May 1, 1998, denial of these secondary service connection 
claims.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
See also, YT v. Brown, 9 Vet. App. 195 (1996); Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992).  Cf.  Rowell 
v. Principi, 4 Vet. App. 9 (1993).  



ORDER

The appeal for service connection for residuals of a 
cerebrovascular accident secondary to in-service tobacco 
use is dismissed.  

The appeal for service connection for hypertension 
secondary to in-service tobacco use is dismissed.  

The appeal for a total disability rating based on 
individual unemployability is dismissed.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

